EXHIBIT 32 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADDED BY SECTION -OXLEY ACT OF 2002 In connection with the Annual Report of Beneficial Mutual Bancorp, Inc. (the “Company”) on Form 10-K for the year ended December 31, 2009 (the “Report”)as filed with the Securities and Exchange Commission (the “Report”), the undersigned hereby certify, pursuant to 18 U.S.C. §1350, as added by § 906 of the Sarbanes-Oxley Act of 2002, that: The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company as of and for the period covered by the Report. /s/ Gerard P. Cuddy Gerard P. Cuddy President and Chief Executive Officer /s/ Joseph F. Conners Joseph F. Conners Executive Vice President and Chief Financial Officer March 15, 2010
